Citation Nr: 0911447	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-08 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for limitation of 
extension of the right elbow.

2.  Entitlement to service connection for a psychiatric 
disorder, including generalized anxiety disorder and post-
traumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the Navy from March 
1962 until March 1964 and with the Army from November 4, 
1964, until November 25, 1964.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision 
denying the claim to reopen the claims for service connection 
for limitation of extension of the right elbow and service 
connection for general anxiety disorder and a July 2006 
rating decision denying service connection for PTSD from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The Veteran appeared before the 
undersigned Veterans Law Judge at a Board hearing held at the 
RO in November 2008.

The Board notes that the February 2005 rating decision also 
included denials of service connection for hypertension 
(claimed as high blood pressure) and high cholesterol.  These 
claims are not currently before the Board as no notice of 
disagreement was provided for them.  


FINDINGS OF FACT

1.  A final May 1980 decision denied a claim to reopen the 
claim for service connection for limitation of extension of 
the right elbow.

2.  The evidence associated with the claims file since the 
May 1980 final denial does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for limitation of extension of the right elbow.  

3.  The medical evidence of record does not show that the 
Veteran has a psychiatric disorder, including general anxiety 
disorder and PTSD, related to his active military service.  


CONCLUSIONS OF LAW

1.  The May 1980 decision is final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the May 1980 decision is not new 
and material; the claim of entitlement to service connection 
for limitation of extension of the right elbow is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  The criteria for the establishment of service connection 
for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the Veteran in 
September 2004 included the criteria for reopening a 
previously denied claim and the criteria for establishing 
service connection.  The information concerning why the claim 
was previously denied was not provided; however, the February 
2005 rating decision and January 2007 Statement of the Case 
provided information regarding why his claim was previously 
denied.  He has also indicated through his statements, 
including his November 2008 hearing testimony, his 
understanding of the need to show that his claimed limitation 
of extension of the right elbow is due to service.  
Consequently, the Board finds that the Veteran was not 
prejudiced by any deficiencies in notice.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in September 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim for 
service connection for a psychiatric disorder and of his and 
VA's respective duties for obtaining evidence.  

Although no PTSD questionnaire was provided to the Veteran, 
the Board finds that the Veteran is not prejudiced by the 
failure to provide this information.  There is no evidence of 
record indicating that the Veteran has ever been diagnosed 
with PTSD, as the Veteran himself admitted in his November 
2008 hearing.  Thus, remanding the Veteran's claim for PTSD 
notice is unnecessary as the Veteran's claim cannot be 
supported, due to the admitted lack of a diagnosis of that 
claimed disorder.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided). VA is not required to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002).

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this regard the Board notes that the Veteran has not 
identified any medical records necessary for the adjudication 
of his claim.  He has submitted private medical records and 
was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.  

In regards to the claim to reopen his claim for service 
connection limitation of extension of the right elbow, in the 
absence of new and material evidence submitted by the 
claimant, the duty to assist is not triggered. See 38 U.S.C. 
§ 5103A(d), (g); Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1353 (Fed.Cir. 2003) 
(Holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened); Anderson v. 
Brown, 9 Vet. app. 542, 546 (1996) (Holding that unless the 
Veteran has submitted new and material evidence warranting 
the reopening of his claim, the duty to assist does not 
attach). 
 
There is also no duty on the part of VA to provide a medical 
examination for the psychiatric disorder claim, because as in 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
Veteran has been advised of the need to submit competent 
medical evidence indicating that he has the claimed 
psychiatric disorders in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and the claimed disorders, if shown. The Veteran has not done 
so, and no evidence thus supportive has otherwise been 
obtained. Here, as in Wells, the record in its whole, after 
due notification, advisement, and assistance to the Veteran 
under the VCAA, does not contain competent medical evidence 
to suggest that he has PTSD or that his claimed general 
anxiety disorder is related to service.  Indeed, the Board 
notes that obtaining a VA examination is unnecessary as there 
is otherwise sufficient medical evidence of record to make a 
decision.  38 U.S.C.A. § 5103A(d). 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

The Veteran seeks to reopen a previously denied claim for 
service connection for limitation of extension of the right 
elbow.  A review of the record indicates that the Veteran was 
previously denied service connection for that disorder 
multiple times, most recently in a May 1980 decision.  The 
Veteran did not file a Notice of Disagreement following that 
decision and the decision became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).   

The RO does not appear to have reopened the Veteran's claim.  
However, the question of whether new and material evidence 
has been received to reopen a claim must be addressed by the 
Board regardless any RO action.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

The evidence of record at the time of the May 1980 decision 
included service treatment records.  The March 1962 
enlistment examination indicated that the Veteran had a lack 
of full extension of the right elbow of 20 degrees.  In May 
1962, he was recommended for discharge, as not medically fit 
for service, due to lack of full extension of his right 
elbow.  However, in October 1962 his pre-existing elbow 
injury was found to not prevent him from performing his duty 
and was considered not disqualifying.  His February 1964 
separation examination did not indicate any upper extremity 
abnormalities.  

A September 1964 reserve enlistment examination did not find 
him to be disqualified.  His November 1964 medical board 
examination found him to have limitation of extension of the 
right elbow of undetermined etiology and symptomatic since 
1960.  It was manifested by the inability to extend the elbow 
15 degrees, with marked loss of function; he was found to be 
not qualified for induction or enlistment.  

The record also contained an April 1975 private medical 
record from Dr. W.G.N. indicating that the Veteran had 
arthritis of the right elbow and multiple free bodies, which 
were removed.  



The original April 1968 rating decision found no evidence of 
trauma or aggravation to the Veteran's right elbow in 
service.  The May 1980 denial similarly noted that the 
Veteran had not provided evidence indicating that his pre-
existing right elbow disorder was aggravated by service and 
continued the denial of his claim.  

Subsequent to the May 1980 denial, no opinions as to the 
etiology of his right elbow disorder have been provided.  No 
medical records were submitted subsequent to the prior final 
decision to provide a medical nexus opinion relating the 
etiology of his claimed right elbow disorder to service.  

In his current attempt to reopen the claim, the Veteran has 
also filed additional personal statements, claiming that his 
right elbow was aggravated by service, as indicated in his 
June 2004 statement.  

Although the evidence submitted since the May 1980 decision 
is new, in that it was not previously of record, the newly 
submitted evidence is not material.  None of the newly 
associated evidence provided any medical evidence attributing 
his claimed limitation of extension of the right elbow to his 
active service, including as due to aggravation.  No new 
medical evidence was provided.  Additionally, the new lay 
evidence attesting to his claim of an in-service aggravation 
is redundant of his earlier statements of aggravation, but do 
not provide competent medical evidence supportive of his 
claim.  

The evidence received since the May 1980 decision does not 
contain credible medical evidence indicting that the Veteran 
has limitation of extension of the right elbow due to or 
aggravated by service.  Therefore, the additional evidence 
received is not "material" since it does not relate to an 
unestablished fact necessary to substantiate his service 
connection claim, specifically that his limitation of 
extension of the right elbow developed in or is related to 
his service, and does not raise a reasonable possibility of 
substantiating the claim.  Accordingly, the Board finds that 
the claim for service connection may not be reopened. 


Service Connection

The Veteran claims entitlement to service connection for a 
psychiatric disorder, including generalized anxiety disorder 
and post-traumatic stress disorder (PTSD).  Under applicable 
law, service connection is granted if the evidence 
establishes that coincident with his service, the Veteran 
incurred a disease or injury, or had a preexisting injury 
aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases, such as 
psychoses, when such disease is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
That an injury or event occurred in service alone is not 
enough.  There must be chronic disability resulting from that 
injury or event.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection can also be found for any disease 
diagnosed after discharge, if all the evidence establishes it 
was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that the claimed 
in-service stressful events actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor. See Cohen 
v. Brown, 10 Vet. App. 128 (1997).

Merits of the Claim
 
The Veteran contends, as indicated in his September 2004 
statement, that his general anxiety disorder was a lifetime 
illness and that serving in the military contributed to his 
psychiatric disorder.  Additionally, he reported that he 
developed PTSD while serving aboard a carrier during the 
"Cuban Campaign."

The Veteran's service treatment records are generally silent 
as to any complaints of or treatment for symptoms of a 
psychiatric disorder.  Both his February 1964 separation 
examination and November 1964 medical board examination found 
him to be psychiatrically normal.  

The Veteran's claims file is silent as to any treatment or 
diagnosis of a psychiatric disorder for decades following his 
service.  The only psychiatric evidence of record is a July 
2004 private medical record from Dr. B.W.  That examiner 
found the Veteran to have general anxiety disorder with an 
onset date of 1993.  The last page of Dr. B.W.'s medical 
report provided an explanation of the term "serious health 
condition."

As an initial matter, the Board notes that the Veteran does 
not have a current diagnosis of PTSD.  Indeed, the Veteran 
himself admitted that he had not been diagnosed with PTSD in 
his November 2008 hearing testimony.  A threshold requirement 
for the granting of service connection is evidence of a 
current disability. In the absence of evidence of a current 
disability there can be no valid claim. Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  As such, to the extent the 
claim relates to entitlement to service connection for PTSD, 
it must be denied.

Furthermore, no medical evidence of record indicates that the 
Veteran has any other psychiatric disorder, including general 
anxiety disorder, due to service.  The service treatment 
records do not indicate that he ever complained of or was 
treated for a psychiatric disorder.  The Veteran was not 
diagnosed with general anxiety disorder for decades after 
service.  Although the Veteran claimed that general anxiety 
disorder is lifelong disorder, in a November 2008 statement, 
the July 2004 private medical record from Dr. B.W 
specifically indicated that the onset of general anxiety 
disorder had been 1993.  No medical opinion as to the 
etiology of the disorder was provided, but the evidence 
indicates that it developed years after his discharge from 
service.  

The only other evidence provided as to his claim is his 
belief that his psychiatric disorder is due to service.  
Although the Veteran can provide testimony as to his own 
experiences and observations, the factual question of if his 
disorder can be attributed to service is a medical question, 
requiring a medical expert.  The Veteran is not competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet.App. 
492, 495 (1992).  The Veteran does not have the requisite 
special medical knowledge necessary for such opinion evidence

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply. Gilbert v. 
Derwinski, 1 Vet.App. 49, 58 (1991). The Veteran's claim for 
service connection for a psychiatric disorder, including 
general anxiety disorder and PTSD, is denied. 


ORDER

New and material evidence having not been submitted, the 
application to reopen the claim for entitlement to service 
connection for limitation of extension of the right elbow is 
denied.

Service connection for a psychiatric disorder, including 
generalized anxiety disorder and PTSD, is denied.  


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


